Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant application is drawn to polymer composition comprising: a blend of two or more high density polyethylenes comprising: a first high density polyethylene having a density of at least 940 kg/m3 and an MFR2 of 0.25 g/10min or less; and a second high density polyethylene having a density of at least 940 kg/m3 and an MFR2 of from 1.0 g/10min to 20 g/10min, and wherein the second high density polyethylene is multimodal and comprises from 30 to 70 wt% of a lower Mw component and from 70 to 30 wt% of a higher Mw component; wherein said polymer composition has an MFR2 of from 0.25 to 15 g/10min, and wherein the first high density polyethylene and the second high density polyethylene combined form at least 91 wt% of said polymer composition; and  a pallet comprising said polymer composition.
While the prior art of record fairly suggests a polymer composition comprising two HDPE exhibiting different  MFR’s corresponding to the claimed MFR and in the same amounts as claimed, the prior art of record .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765